Citation Nr: 0422393	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  02-16 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUES

1.  Entitlement to service connection for a heart disability. 

2.  Entitlement to service connection for emphysema. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 



INTRODUCTION

The veteran served on active duty from May 1939 to September 
1945.     

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in April 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied entitlement to service 
connection for a heart disability and emphysema.        

In July 2004, a motion to advance this case on the Board's 
docket was granted under the authority of 38 U.S.C.A. 
§ 7102(a) (West 2002) and 38 C.F.R. § 20.900(c) (2003).

The issue of entitlement to service connection for emphysema 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.



FINDING OF FACT

There is no competent evidence linking a current 
cardiovascular disease to a disease or injury in service.  



CONCLUSION OF LAW

A heart disability was not incurred in or aggravated by 
active service and may not be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2003).  The United States 
Court of Appeals for Veterans Claims (Court) has found that 
this regulation imposes a fourth VCAA notice requirement.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004).  

In letters dated in March 2002, VA notified the veteran of 
the evidence needed to substantiate the claims and offered to 
assist him in obtaining any relevant evidence.  The letters 
gave notice of what evidence the veteran needed to submit and 
what evidence VA would try to obtain.  The letters informed 
the veteran that to establish entitlement to service-
connected compensation benefits, the veteran may submit 
evidence to VA.  

This is sufficient notice to the veteran that he may submit 
evidence in his own possession.  In response to the March 
2002 letters, the veteran submitted his own lay statements in 
support of his claims.  At the hearing before the RO in 
February 2003, the veteran identified private medical doctors 
who treated him for hypertension and emphysema.  The veteran 
was notified of the evidence the RO obtained in the statement 
of the case and the supplemental statement of the case.   

In Pelegrini, the Court held that the VCAA and implementing 
regulations provide that before an initial unfavorable agency 
of original jurisdiction (AOJ) decision is issued on a claim, 
a service-connection claimant must be given notice in 
accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. June 24, 2004).  In the present case, the VCAA notice 
was provided prior to the initial AOJ adjudication in April 
2002.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims, and that the duty to 
assist requirements of the VCAA have been satisfied.  All 
available service medical records and personnel records were 
obtained.  Pertinent private treatment records identified by 
the veteran were obtained.  

The Board notes that the veteran testified that he began 
receiving treatment from Dr. C. once a year beginning in 
1945.  The veteran testified that Dr. C. was deceased, and 
that the veteran had transferred Dr. C.'s treatment records 
to Dr. V.  At the hearing the veteran agreed to obtain these 
records.  He subsequently submitted treatment records from 
Dr. V.; however, Dr. C.'s treatment records were not 
included.  The veteran was notified of the evidence that the 
RO was able to obtain in the statement of the case and the 
supplemental statement of the case.  In any event the veteran 
testified that these records showed treatment for emphysema 
and not for a heart disease.  They are therefore, no relevant 
to the heart claim.  There is no identified relevant evidence 
that has not been accounted for.   

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran was not afforded a VA examination since there is 
no competent evidence that the claimed disabilities may be 
associated with service.  As will be discussed below, the 
service medical records indicate that the veteran did not 
have hypertension or any heart disease in service, and these 
diseases were diagnosed many years after service separation.  

In some cases a veteran's report of a continuity of 
symptomatology can service as the competent evidence of a 
link, thereby triggering VA's duty to provide an examination.  
Charles v. Principi, 16 Vet App 370 (2002).  The veteran's 
representative has contended, without elaboration, that the 
veteran reported a continuity of symptomatology.  The Board 
has read the veteran's testimony as reporting a history of 
respiratory problems beginning in service, but can find no 
evidence that the veteran reported a continuity of 
symptomatology related to the heart or cardiovascular system.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003). 

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if cardiovascular disease became manifest to a 
degree of 10 percent or more within one year from the date of 
the veteran's termination of such service, that condition 
would be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  Such a presumption would be rebuttable, however, 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  "A veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Entitlement to service connection for a heart disability

The veteran contends that he has a current heart disability 
that first manifested in service.  The veteran asserts that 
while serving in New Zealand in April 1943, during a physical 
in service, a doctor detected a rapid and irregular 
heartbeat.  At the hearing before the RO in February 2003, 
the veteran stated that he did not have a heart problem upon 
entering service.  

He testified that he had been recommended for a promotion to 
warrant officer and he went to a mobile Navy hospital for an 
examination.  The veteran indicated that the doctor told him 
that his blood pressure was a little high, but it was nothing 
serious and the doctor told him that his pulse was also high.  
The veteran stated that he did not pass his physical.  The 
veteran also testified that a heart attack was ruled out in 
1960, and that he began to take high blood pressure 
medication in the 1960's or 1970's.

The service medical records do not reflect any findings of 
treatment or diagnosis of cardiovascular disease.  A May 1939 
service medical record indicates that examination of the 
heart was normal.  The blood pressure reading was 132/82.  
The veteran's pulse before exercise was 84.  The Board notes 
that there is no record of an April 1943 examination.  
However, a May 1943 examination report is associated with the 
claims folder.  

The May 1943 examination report indicates that examination of 
the heart was normal and the blood pressure reading was 
135/85.  A September 1945 chest X-ray examination report 
indicates that examination was negative.  The veteran's 
examination for separation from service is not of record, 
although the National Personnel Records Center has reported 
that all available records were forwarded to VA.  Thus, there 
is no competent evidence of in-service incurrence of 
cardiovascular disease.  

The veteran's testimony as to what medical professionals told 
him during service is medical hearsay and of no probative 
value.  Robinette v. Brown, 9 Vet App 398 (1996).  Ordinarily 
in such cases VA has a duty to tell a veteran reporting such 
evidence, to obtain statements from the medical professionals 
who purportedly provided the information reported by the 
veteran.  Id.  However, in this case the information was 
provided during service more than 60 years ago, and the 
veteran's testimony suggests that he is no longer on contact 
with these medical professionals.

As a lay person, the veteran would not be competent to report 
a diagnosis of hypertension or other cardiovascular disease 
during service.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

There is medical evidence of current heart disease.  A 
February 2002 VA treatment record indicates that the veteran 
had hypertension and atrial fibrillation.  He was currently 
taking Coumadin.  

There is no evidence of hypertension or other cardiovascular 
disease to a compensable degree within one year from service 
separation.  The medical evidence shows that hypertension was 
first documented in 1973, decades after the veteran's 
separation from service in 1945.  The private medical records 
associated with the claims folder indicate that the veteran 
had been treated for hypertension since 1973.  The Board 
notes that the veteran reported that he did not think about 
hypertension or heart disease in the years immediately 
following service.  

The Board notes that an undated referral form is included 
with the medical records from Dr. V.  On the form, the 
veteran indicated that his physician, Dr. C., had treated him 
since 1942 and Dr. C. was deceased.  The veteran indicated in 
the form that in 1973, he developed high blood pressure and 
he had also been treated briefly for hypertension while in 
the Marines during the time he served in the South Pacific.  

As discussed above, the service medical records do not show 
treatment or diagnosis of hypertension.  Although the veteran 
testified that he had been told of an elevated blood pressure 
reading in service, he could not recall what the reading was.  
The medical evidence of record shows that the veteran was 
first treated for hypertension in 1973.  There is no 
competent evidence that cardiovascular disease was present 
within one year of the veteran's separation from service in 
1945.  Thus, service connection for cardiovascular disease is 
not warranted on a presumptive basis.  See 38 C.F.R. 
§§ 3.307, 3.309. 

There is no competent evidence of a relationship between the 
veteran's current cardiovascular disease and service.

The veteran's implicit assertion that he currently has 
hypertension which first manifested in service, are afforded 
no probative weight in the absence of evidence that the 
veteran has the expertise to render opinions about medical 
matters.  Although the veteran is competent to testify as to 
his in-service symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The 
veteran has not submitted any medical evidence which supports 
his contentions.  

In Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), the 
Federal Circuit held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the veteran's service and the disability.  
In the present case, the veteran has not submitted evidence 
of a connection between the cardiovascular disease and his 
period of service.    

The Board finds that service connection for a heart 
disability is not warranted, since there is no competent 
evidence of a relationship between the current cardiovascular 
disease and his period of service.  The Board concludes that 
the preponderance of the evidence of record is against the 
veteran's claim for service connection for a heart 
disability.  The claim is therefore denied.


ORDER


Entitlement to service connection for a heart disability is 
denied.  


REMAND

As noted above the veteran has testified to a continuity of 
respiratory symptoms beginning in service.  Current treatment 
records contain findings of emphysema.  The current record is 
insufficient to decide the claim, because there is no medical 
opinion as to the relationship between the current pulmonary 
disease and service.  Therefore, and examination is needed.  
38 U.S.C.A. § 5103A(d) (West 2002).

Also as noted above, the veteran testified that he received 
relevant treatment from a private physician beginning in 
1945, and that these records might be available.  Although 
the veteran undertook to obtain these records, it is not 
clear whether they are available.  The veteran also offered 
testimony that he received a diagnosis of emphysema and 
treatment for a lung condition at two facilities in 1960.  VA 
has a duty to seek these records.  38 U.S.C.A. 
§ 5103A(b)(1)(a) (West 2002).

Accordingly, this case is REMANDED, in part, for the 
following actions:

1.  The RO or AMC should take the 
necessary steps to obtain records of the 
veteran's treatment by Dr. Morton 
Chapnick through the offices of Dr. 
William Vacek; and records pertaining to 
the veteran's treatment at Day Kimball 
Hospital, Putnam, Connecticut; and by the 
state of Connecticut at Uncas-on-Thames, 
New London, Connecticut.

2.  The veteran should be afforded a 
pulmonary examination.  The examiner 
should review the claims folder in 
conjunction with the examination, and 
note such review in the examination 
report or in an addendum to the report.  
The examiner should express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
any current pulmonary disease had its 
onset in service or is otherwise the 
result of a disease or injury in service.

3.  The AMC or RO should readjudicate the 
claim, and if it remains denied, issue a 
supplemental statement of the case.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



